t c no united_states tax_court john maier iii petitioner v commissioner of internal revenue respondent docket no filed date p filed a petition with the court challenging r’s administrative determination granting his former spouse relief from joint_and_several_liability on joint returns pursuant to sec_6015 i r c r moved to dismiss for lack of jurisdiction held the court will grant r’s motion and dismiss this case for lack of jurisdiction on the ground that r did not issue a notice_of_deficiency to p nor did r make any other determination with regard to p that would confer jurisdiction on the court john maier iii pro_se charles hall and scott eb fink for respondent opinion dawson judge this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the chief special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction as explained in detail below we shall grant respondent’s motion to dismiss background john maier iii petitioner filed joint federal_income_tax returns with his then wife judith l maier ms maier for the taxable years and the maiers reported taxes due on their returns for the taxable years and but failed to pay all or part of such taxes on date the maiers executed a separation agreement the separation agreement addressed the maiers’ outstanding federal and state_income_tax liabilities as follows section references are to sections of the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure -- - section nine payment of joint debts by husband and wife all existing debts of the husband and wife shall remain the joint obligations of the husband and wife the major joint debts of the parties are past due income taxes both federal and state these obligations by operation of law are joint obligations and such obligations cannot be changed from being joint obligations by the parties currently the wife is paying new york state for past income taxes and the husband is making payments under a chapter plan and the federal taxes are the priority creditor both the husband and wife recognize that it is in their best interest to pay all such taxes as quickly as possible the husband and wife agree to use their best efforts to pay such taxes and to continue to make payments as set forth above should either party become unable to pay the other party shall be as a matter of law required to pay all remaining unpaid taxes however any payments made by one of the parties either voluntarily or involuntarily shall not be reimbursed by the other party section eighteen income_tax returns the parties agree that commencing with the tax_year due_date either party may file separately unless both parties mutually agree to file jointly the parties agree that the husband and wife shall remain jointly responsible without contribution from the other to pay any deficiency in income taxes federal and state relating to the marital income of the parties for earlier years husband and wife shall also remain jointly liable to pay any penalty or interest arising from such income_tax_liability on date a final judgment of divorce was entered and filed by the supreme court of new york county of schoharie the maiers’ marriage was terminated pursuant to the q4e- final judgment of divorce the final judgment of divorce stated in pertinent part it is further ordered adjudged and decreed that the separation agreement dated date be incorporated in this decree and shall survive the same and not be merged within it on date ms maier filed with respondent a form_8857 request for innocent spouse relief requesting relief from joint_and_several_liability for the taxable years and respondent notified petitioner that ms maier had elected to claim relief from joint_and_several_liability and invited petitioner to submit to respondent information relevant to ms maier’s claim petitioner submitted information to respondent by mail and spoke with respondent’s representatives by telephone but he was not permitted to present his position in person on date respondent issued two letters to petitioner in the first letter respondent informed petitioner that ms maier’s claim for relief from joint_and_several_liability for the taxable_year was not considered because the period of limitations with regard to collection under sec_6502 expired as to ms maier on date the letter also stated your collection statute has been extended to date because of your bankruptcy filing you are now the sole person responsible for the repayment of the taxes in the - second letter respondent informed petitioner that ms maier’s claim for relief from joint_and_several_liability for the taxable years and had been granted under sec_6015 on date respondent issued to petitioner a notice of change to his account for the taxable_year stating that he owed dollar_figure consisting of tax a penalty for late payment and interest on date petitioner filed a petition with the court styled petition for determination of relief from joint_and_several_liability on a joint_return the petition states that petitioner disagrees with respondent’s determination granting ms maier relief from joint_and_several_liability for the taxable years to in response to the petition respondent filed a motion to dismiss for lack of jurisdiction respondent contends that the court lacks jurisdiction in this case because petitioner has not filed a claim for relief from joint_and_several_liability respondent has not issued to petitioner a notice_of_deficiency sec_6015 provides that the commissioner may grant a taxpayer relief from joint_and_several_liability on a joint_return if taking into account all the facts and circumstances it 1s inequitable to hold the individual liable for any unpaid tax or any deficiency and the taxpayer is not eligible for relief under subsec b or c at the time the petition was filed petitioner resided in kingston new york -- - under sec_6213 and respondent has not made any other determination with regard to petitioner that would confer jurisdiction upon the court petitioner filed an opposition to respondent’s motion to dismiss he contends that respondent’s administrative determination granting ms maier relief from joint_and_several_liability for the years to deprived him of due process of law is contrary to sec_6015 and absent review by this court he will be deprived of a judicial remedy pursuant to notice this matter was called for hearing at the court’s motions session in washington d c petitioner and counsel for respondent appeared at the hearing and offered argument with regard to respondent’s motion to dismiss discussion sec_6013 provides that if a husband and wife file a joint federal_income_tax return the tax shall be computed on the aggregate income and the liability with respect to the tax shall be joint_and_several however sec_6015 provides that notwithstanding sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability on such return for a detailed discussion of the legislative_history of sec_6015 and its predecessor sec_6013 see 115_tc_183 affd 282_f3d_326 5th cir - the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 88_tc_1175 85_tc_527 congress vested the court with jurisdiction to review a taxpayer’s election to claim relief from joint_and_several_liability on a joint_return under specified circumstances see 115_tc_118 114_tc_354 a taxpayer may seek relief from joint_and_several_liability on a joint_return by raising the matter as an affirmative defense in a petition for redetermination invoking the court’s deficiency jurisdiction under sec_6213 see 114_tc_276 in addition a taxpayer may file a so-called stand-alone petition seeking relief from joint_and_several_liability on a joint_return where the commissioner has issued a final_determination denying the taxpayer’s claim for such relief or the commissioner has failed to rule on the taxpayer’s claim within months of its filing see sec_6015 117_tc_279 finally a taxpayer may request relief from joint_and_several_liability on a joint_return in a petition for review of a lien or levy action see sec_6320 sec_6330 a i --- - in the instant case ms maier filed a request for relief from joint_and_several_liability with regard to unpaid taxes that she and petitioner reported on joint returns for the taxable years through following administrative proceedings respondent concluded ms maier was not responsible for unpaid taxes for on the ground the period of limitations on collection had expired as to her and ms maier qualified for relief from joint_and_several_liability under sec_6015 for the years through having apparently obtained complete relief administratively ms maier did not file a petition with the court ’ the parties are in agreement that respondent has not issued a notice_of_deficiency to petitioner for the years in question therefore petitioner cannot invoke the court’s deficiency jurisdiction under sec_6213 there likewise is no dispute that petitioner did not file a form_8857 requesting relief from joint_and_several_liability for any of the years in question nor has the commissioner issued to petitioner a final_determination denying such relief consequently the petition filed herein cannot be characterized as a stand-alone petition under section had respondent denied ms maier’s claim for relief under sec_6015 she would have had the opportunity to invoke the court’s jurisdiction to review the matter under subsec e see 118_tc_494 holding the court has jurisdiction to determine whether equitable relief is available to a taxpayer for underpayment_of_tax shown on a joint_return --- - e nor is there any indication that the petition was filed for the purpose of obtaining review of a lien or levy action under sec_6320 or sec_6330 sec_6015 does not contemplate either the action or the relief requested in the petition filed herein in particular sec_6015 titled petition for review by tax_court provides in pertinent part that a petition may be filed with the court by an individual who elects relief from joint_and_several_liability on a joint_return consistent with this provision sec_6015 a provides that a petition must be filed within days after the date the secretary mails a notice of final_determination of relief to the individual or 1f no notice of final_determination is issued no later than months after the date an election is filed with the secretary as previously discussed petitioner has not filed an election with respondent claiming relief from joint_and_several_liability on a joint_return it is thus clear that petitioner does not qualify as an individual who may file a petition with the court under sec_6015 sec_6015 provides direction as to the nonelecting or other spouse the section provides in pertinent part that the tax_court shall develop rules which provide the individual not making the election with adequate notice and an opportunity to become a party to a proceeding emphasis -- - added consistent with sec_6015 the tax_court promulgated rule b which permits the other individual to file a notice of intervention reading sec_6015 as a whole and in conjunction with rule b it is clear that intervention by a nonelecting spouse presumes an existing proceeding e a deficiency stand-alone or collection review proceeding brought by an electing spouse in the instant case there is no existing proceeding in which petitioner may intervene petitioner contends that respondent’s administrative determination granting ms maier relief from joint_and_several_liability violates the principle of res_judicata embodied in sec_6015 petitioner also contends that respondent our holding that sec_6015 does not contemplate the present action is borne out by the host of ancillary issues that would arise if the court were to exercise jurisdiction froma procedural standpoint we note that sec_6015 does not establish a time limit within which a nonelecting spouse may file such an action along the same lines there is no provision describing the impact if any that the court’s review of such matters might have on the rights of an electing spouse who is granted relief from joint_and_several_liability during the administrative process we do not believe that congress intended to cloud the process with such uncertainty and ambiguity sec a a of the consolidated appropriations act of publaw_106_554 114_stat_2763 redesignated former subsec g as subsec h and inserted after subsec f a new subsec g which provides in pertinent part sec_6015 credits and refunds ---- continued must respect the state court’s final judgment of divorce under the full faith and credit clause contained in article iv of the u s constitution in conjunction with these arguments petitioner avers that he should be permitted to maintain the present action as a logical extension of the court’s holdings in cases such as king v commissioner supra and corson v commissioner supra the cases that petitioner cites in support of the proposition that he should be permitted to maintain this action concern sec_6015 formerly sec_6015 see supra note which provides sec_6015 regulations ---the secretary shall prescribe such regulations as are necessary to carry out the provisions of this section including-- regulations providing the opportunity for an individual to have notice of and an opportunity to participate in any administrative_proceeding with respect to an election made under subsection b or c by the other individual filing the joint_return in corson v commissioner supra the taxpayers filed with the continued res_judicata --in the case of any election under subsection b or c if a decision of a court in any prior proceeding for the same taxable_year has become final such decision shall be conclusive except with respect to the qualification of the individual for relief which was not an issue in such proceeding the exception contained in the preceding sentence shall not apply if the court determines that the individual participated meaningfully in such prior proceeding court a joint petition for redetermination challenging a joint notice_of_deficiency for the taxable_year after obtaining separate counsel the electing spouse filed an amendment to the petition asserting her entitlement to relief from joint_and_several_liability under former sec_6013 after both taxpayers entered into separate stipulations with the commissioner conceding an income_tax deficiency of dollar_figure and the application of increased interest under sec_6621 the commissioner entered into a further stipulation with the electing spouse granting her relief from joint_and_several_liability under sec_6015 upon learning of the second stipulation the nonelecting spouse declined to execute a stipulated decision for submission to the court prompting the commissioner to file a motion for entry of decision in denying the commissioner’s motion the court stated sec_6015 is structured so that administrative consideration or failure to rule will precede any court action when innocent spouse status is raised ina stand alone petition sec_6015 in turn contemplates an opportunity for the nonelecting spouse to participate at the administrative level sec_6015 then speaks of a similar chance for participation should the matter move from an administrative to a judicial forum hence as a general premise we believe that these subsections when read together reveal a concern on the part of the lawmakers with fairness to the nonelecting spouse and with providing him or her an opportunity to be heard on innocent spouse issues presumably the purpose of affording to the nonelecting spouse an opportunity to be heard first in administrative proceedings and then in judicial proceedings is to ensure that innocent spouse relief is granted on the merits after taking into account all relevant evidence after all easing the standards for obtaining relief is not equivalent to giving relief where unwarranted corson v commissioner t c pincite see hale exemption trust v commissioner tcmemo_2001_89 although we did not attempt to determine the precise contours of the rights granted to a nonelecting spouse under sec_6015 our denial of the commissioner’s motion for entry of decision had the effect of allowing the nonelecting spouse his day in court corson v commissioner supra pincite in king v commissioner supra the court delineated the procedures under which a nonelecting spouse would be permitted to intervene and challenge an electing spouse’s claim for relief under sec_6015 the circumstances in king differed from those in corson in that while the commissioner issued separate notices of deficiency to the taxpayers only the electing spouse filed a petition for redetermination with the court the sole issue raised in the electing spouse’s petition was her claim for relief from joint_and_several_liability under former sec_6013 while the case was pending congress repealed former sec_6013 and enacted sec_6015 thereafter the commissioner filed with the court a report stating that the commissioner concluded that the electing spouse qualified for relief under sec_6015 the report further stated that the commissioner believed that the nonelecting spouse should be notified of the action and be given an opportunity to participate in the proceeding after the court directed service of a copy of the petition and a copy of the court’s rule on the nonelecting spouse the nonelecting spouse filed with the court a motion for leave to file notice of intervention embodying notice of intervention the court subsequently granted the nonelecting spouse’s motion stating we hold that whenever in the course of any proceeding before the court a taxpayer raises a claim for relief from joint liability under sec_6015 and the other spouse or former spouse is not a party to the case the commissioner must serve notice of the claim on the other individual who filed the joint_return for the year s in issue the notice shall advise such other individual of his or her opportunity to file a notice of intervention for the sole purpose of challenging the petitioning individual's entitlement to relief from joint liability pursuant to sec_6015 such notice shall include a copy of rule the commissioner shall at the same time file with the court a certification of such notice or ina stand-alone case brought under sec_6015 a state in the answer that such notice has been provided see rule a any intervention shall be made in accordance with the provisions of rule b king v commissioner t c pincite the instant case differs fundamentally from corson and king in that the electing spouse here ms maier did not file a petition with the court electing to claim relief under sec_6015 ms maier did not file such petition with the court because respondent granted her claim for relief under sec_6015 at the close of the administrative process in light of this distinction corson and king do not support petitioner’s contention that he should be permitted to invoke the court’s -- - jurisdiction for the purpose of reviewing respondent’s administrative determination sec_6015 contemplates that petitioner be given notice of and the opportunity to participate in administrative proceedings addressing ms maier’s election to claim relief from joint_and_several_liability ’ the record shows that petitioner was notified of ms maier’s claim and that he was permitted to submit information to respondent relative to that claim although petitioner remains dissatisfied with the level of participation afforded him during the administrative process there is no directive in sec_6015 or any other statutory ’ sec_1_6015-6 income_tax regs provides in pertinent part dollar_figure15-6 nonrequesting spouse’s notice and opportunity to participate in administrative proceedings -- a in general-- when the secretary receives an election under sec_1_6015-2 or sec_1_6015-3 ora request for relief under sec_1_6015-4 the secretary must send a notice to the nonrequesting spouse’s last_known_address that informs the nonrequesting spouse of the requesting spouse’s claim for relief the notice must provide the nonrequesting spouse with an opportunity to submit any information that should be considered in determining whether the requesting spouse should be granted relief from joint_and_several_liability a nonrequesting spouse is not required to submit information under this section the secretary must notify the nonrequesting spouse of the secretary’s final_determination with respect to the requesting spouse’s claim for relief under sec_6015 sec_1_6015-6 income_tax regs sets forth a nonexclusive list of the matters that a nonrequesting spouse might include in information submitted to the secretary -- - provision vesting the court with jurisdiction to review respondent’s administrative determination to grant ms maier relief from joint_and_several_liability petitioner contends that absent review by the court he will be left without a judicial remedy whether petitioner truly lacks a judicial remedy or not it is well settled that the court may not rely on equitable considerations to expand its jurisdiction beyond the parameters established by congress see 484_us_3 holding per curiam that the tax_court is a court of limited jurisdiction and lacks general equitable powers 351_f2d_602 9th cir holding in the context of a late filing that no matter how allegedly inequitable the situation the tax_court does not have the authority to excuse a taxpayer from jurisdiction requirements in the statute 58_tc_256 to the extent that petitioner believes that he has suffered an injustice due to a flaw in the controlling statutory provisions his recourse may be to seek a legislative remedy accordingly we shall dismiss this case for lack of jurisdiction to reflect the foregoing an order will be entered granting respondent’s motion to dismiss for lack of jurisdiction
